Citation Nr: 0329948	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-01 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $53,098.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran submitted a claim for a non-service-connected 
disability pension in October 1993.  At the time he listed no 
source of income for himself other than $112 per month from 
food stamps and $173 per month from general assistance.  He 
indicated that he had applied for Supplemental Security 
Income in September 1993.

2.  The veteran was awarded non-service-connected disability 
pension benefits in July 1994, effective as of December 1, 
1993.  He was notified in August 1994 that he was obligated 
to report any increase in income from any source.

3.  The veteran was notified in February 1998 of his 
requirement to immediately report any changes in income.  
Social Security Administration (SSA) benefits were identified 
as a specific example of income that was to be reported.

4.  The veteran reported that he received no income from any 
source, including Social Security, in December 1998 and 
January 2000.  

5.  The RO notified the veteran in May 2000 that they had 
information that he was in receipt of SSA benefits from 
December 1, 1999.

6.  The veteran admitted to being in receipt of SSA benefits 
from 1993.

7.  The veteran's non-service-connected disability pension 
was terminated in June 2000, effective from November 1, 1993.

8.  The veteran was notified of an overpayment of benefits as 
a result of the termination; he requested a waiver in August 
2001.  He did not dispute the amount of overpayment.

9.  The veteran was at fault in failing to report his receipt 
of SSA benefits from December 1993 and for failing to ensure 
that the RO was advised of changes in his income.

10.  The veteran intentionally failed to report his receipt 
of SSA benefits despite multiple advisements that he was 
required to report income.  His actions resulted in the 
creation of an overpayment in the amount of $53,098.


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits in 
the amount of $53,098 is precluded because of bad faith on 
the part of the veteran.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran submitted his claim for nonservice-connected 
disability pension benefits in October 1993.  The veteran 
reported that he had a 10th grade education and was self-
employed as a barber.  He further reported that he had worked 
part-time as a barber and had lost time from work from 
January to June 1993 because of a heart condition.  The 
veteran reported in block 34A of his VA Form 21-526 that he 
had applied for Supplemental Security Income (SSI) from the 
Social Security Administration (SSA) in September 1993.  He 
reported that he had no net worth at the time of his claim.  
His monthly income consisted of $112 for food stamps and $173 
of general assistance.

VA treatment records associated with the claims file for the 
period from May 1993 to January 1994 show that the veteran 
was treated primarily for coronary artery disease.  A July 
1993 medical record report noted that the veteran was to 
receive extra recuperative time in an interim care unit 
because he was not able to care for himself.  The report also 
noted that the veteran reported that he was concerned about 
his financial situation because he had been unable to work 
because of his heart disease.  The veteran was noted to have 
income of $9,600 in the prior year.  He was self-employed as 
a barber and rented a building with a barbershop in the front 
and a room for his quarters in the back.  The medical records 
did not show that the veteran was incompetent or unable to 
understand his circumstances.

The veteran was granted entitlement to nonservice-connected 
disability pension by way of a rating decision dated in July 
1994.  The veteran was notified of the rating action in 
August 1994.  The notification letter informed the veteran 
that his award was based on his total income.  He was 
informed of the maximum allowable income he could have in 
order to maintain his entitlement to his pension benefits.  
The veteran was further informed that his payments were based 
on his report of no income from October 27, 1993.  The letter 
specifically noted that the award was based in part on the 
fact that the veteran was not in receipt of SSA benefits.  
Finally, the veteran was told that he was required to 
immediately report any change in income.

The next item in the claims file is a letter from the RO to 
the veteran dated in February 1998.  The letter is entitled 
"An Important Reminder" and goes on to advise the veteran 
that he must immediately report any change in his income.  
The letter specifically mentioned receipt of Social Security 
benefits as an example of the type of income he would be 
expected to report.  The veteran was further advised that if 
he did not advise the RO promptly of the receipt of Social 
Security benefits, an overpayment situation might be created 
and he would have to repay the overpayment.

Associated with the claims file is a Report of Contact (ROC), 
dated June 5, 1998.  The ROC memorializes a conversation with 
the veteran regarding his gambling earnings from 1994 and 
1995.  The ROC referred to letters that were sent to the 
veteran that asked him to verify his gambling winnings.  The 
veteran reported that he had lost of all his earnings at a 
casino, and therefore he had nothing to report.  The veteran 
was to put his statement in writing and submit it to the RO.  
There is no indication of any statement from the veteran 
regarding this subject in the claims file.

The RO did write to the veteran in June 1998 regarding the 
telephone conversation.  The letter advised the veteran that 
no adverse action would be taken regarding the veteran's 
pension benefits.  He was again reminded that his pension was 
a needs-based program and that it was important that he 
report all income received.  

The veteran submitted an improved pension eligibility 
verification report (EVR) in December 1998.  He reported that 
he had no income from any source.  He specifically reported 
"zero" income from Social Security.

The RO wrote to the veteran in January 1999 and informed him 
of his new pension payment rate and the maximum allowable 
income for the year.  The letter noted that the veteran had 
reported that he had no income and that his monthly pension 
benefits were based on that report.  The veteran was again 
notified that he was required to immediately report any 
change in income.

The veteran submitted a second EVR in January 2000.  He again 
reported that he had no income from any source, to include 
Social Security.

The RO advised the veteran of his monthly pension benefits in 
January 2000.  The veteran was also advised of the maximum 
allowable income for the year.  As before, the veteran was 
informed that his benefits were based on his report of no 
income and that he was required to immediately report any 
change in income.

The RO notified the veteran in May 2000 that VA had received 
information from SSA that the veteran was in receipt of 
monthly benefits in the amount of $985.50 as of December 1, 
1999.  The veteran was informed that this information was in 
contrast to the zero amount he had reported for SSA benefits.  
The RO told the veteran that this monthly rate of SSA 
benefits resulted in an amount that exceeded the maximum 
income allowed in order to remain entitled to his VA pension 
benefits.  Finally, the RO told the veteran that these 
circumstances would result in an overpayment to him.  The RO 
proposed to terminate the veteran's VA nonservice-connected 
disability pension benefits effective from December 1, 1999.

The veteran responded to the RO's letter in June 2000.  He 
said that the RO's letter of May 2000 was correct and he 
admitted that he was in receipt of SSA benefits.  He asked 
that his VA benefits be adjusted as soon as possible to avoid 
any further overpayment.  The veteran said that he was not 
aware that SSA payments counted against his VA benefits.  He 
also said that he had been in receipt of SSA benefits 
approximately for the same time as his VA nonservice-
connected disability pension benefits.

The RO wrote to the veteran in June 2000 and informed him 
that his pension benefits were stopped, effective from 
November 1, 1993.  This was based on the veteran's report of 
being in receipt of SSA benefits from that time.  He was told 
that he would be advised of the amount of overpayment.

The veteran responded to the RO in June 2000.  He again said 
that he was not aware that he had to report his receipt of 
SSA benefits.  The veteran admitted that he was told to 
report any changes in his income, by both VA and SSA; 
however, he said that his benefits never changed so he did 
not think he had to report anything.

The veteran was notified of his overpayment in July 2001.  
The amount at that time was listed as $54, 383.

The veteran submitted his request for a waiver in August 
2001.  He also submitted a Financial Status Report (FSR) 
listing his monthly income and expenses.

The Committee denied the veteran's request for a waiver in 
August 2001.  The Committee determined that the veteran 
intentionally failed to report income changes with the intent 
of retaining his eligibility for VA benefits.  The Committee 
said that this constituted misrepresentation and bad faith on 
the part of the veteran.  As such, the Committee found that a 
waiver was precluded by law.  The veteran was notified of the 
Committee's decision that same month.

The veteran submitted his notice of disagreement in August 
2001 along with a FSR.  The veteran said that he could only 
afford to pay $20 per month to repay the overpayment.

The RO notified the veteran that the original overpayment 
amount was based on counting him in receipt of SSA benefits 
from November 1, 1993.  He was requested to inform the RO of 
the exact date he first received a check from SSA.

The veteran submitted a letter from SSA in September 2001.  
The SSA letter reported that the veteran first received 
benefits in December 1993 in the amount of $858 per month.  
The veteran had been receiving regular SSA benefits and not 
SSI.

The veteran was issued a statement of the case (SOC) in 
December 2001.  The SOC provided the veteran with a list of 
all of the evidence of record, a recap of the adjudicative 
actions in his case and the pertinent statutory and 
regulatory provisions.  In addition, the SOC notified the 
veteran of a slight reduction in the amount of overpayment 
based on the notice from SSA.  The proper amount of 
overpayment was given as $53, 098.

The veteran's substantive appeal was received in January 
2002.  He again asserted that he was not aware that he had to 
report his SSA benefits to VA as income.  He thought he was 
entitled to both benefits.

II.  Analysis

Pursuant to 38 U.S.C.A. § 1521(a) (West 2002), pension is a 
benefit payable by the VA to a veteran of a period of war who 
is permanently and totally disabled from non-service-
connected disability not the result of the veteran's willful 
misconduct.  

Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable Maximum 
Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23 
(2003).  See 38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2003).  The MAPR is periodically increased from 
year to year.  38 C.F.R. § 3.23(a).  The maximum rates for 
improved pension shall be reduced by the amount of the 
countable annual income of the veteran.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23(b).

In computing income for pension purposes, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271(a) (2003).  In 
general, income from SSA payments for old age and survivors 
insurance or disability is countable as income.  38 C.F.R. § 
3.262(f) (2003).  Income received from welfare or public 
assistance or SSI is not countable as income.  38 C.F.R. 
§§ 3.262 (d), (f), 3.272 (a).  A VA pension recipient must 
notify the VA of all circumstances, which will affect his 
entitlement to receive, or the rate of, the benefit being 
paid.  Such notice must be furnished when the recipient 
acquires knowledge that his income changed.  38 C.F.R. § 
3.660(a)(1) (2003).

Recovery of an overpayment may be waived if there is no 
indication of fraud, misrepresentation, or bad faith, on the 
part of the person or the persons having an interest in 
obtaining the waiver, and recovery of such indebtedness would 
be against equity and good conscience.  See 38 U.S.C.A. § 
5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2003).

In the absence of fraud, misrepresentation, or bad faith, 
consideration may be given as to whether recovery of the 
overpayment would be against equity and good conscience.  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) the fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) whether collection would defeat 
the purpose of an existing benefit to the veteran, (5) 
whether failure to collect a debt would result in the unjust 
enrichment of the veteran, and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In this case, the RO determined that there was bad faith on 
the part of the veteran in the creation of the overpayment.  
The basis for this determination was that the veteran 
continually, and intentionally, failed to provide information 
that he was in receipt of SSA benefits.  However, the Board 
reviews the facts and circumstances on a de novo basis. 

At the outset, the Board notes that the veteran does not 
dispute the validity of the debt.  He acknowledges that he 
continued to receive SSA benefits from essentially the same 
time that he began to receive VA nonservice-connected 
disability pension benefits.

The veteran reported no source of income, other than food 
stamps and public assistance; at the time he submitted his 
initial claim for benefits in October 1993.  He continued to 
report no source of income, to include SSA benefits on the 
two EVRs.  The veteran was given a very explicit admonition 
to report any change in income in February 1998.  The letter 
even used receipt of SSA benefits as the primary example of 
other income that he might receive and that should be 
reported.  There is no indication in the claims file that the 
veteran did not receive that letter.  

The RO notified the veteran several times of the maximum 
allowable income he could have in a year and of the 
requirement to report any change in income.  The veteran 
submitted EVRs in 1998 and 2000 wherein he intentionally did 
not report his receipt of SSA benefits, despite there being a 
block on the form for him to list exactly those benefits.  
Even from the beginning, the veteran was told that his award 
was based in part on his not receiving Social Security 
benefits.  The veteran's actions, from the outset, and at 
least through 2000, indicate a clear intent to seek an unfair 
advantage at the Government's expense by not reporting his 
income.  

The Board finds that the veteran is clearly at fault in the 
creation of the debt as he failed to report his receipt of 
SSA benefits as required.  The Board further finds that the 
debt resulted because of bad faith on the part of the 
veteran.  He reported no source of income until he was 
questioned about his income in May 2000.  The veteran 
obtained an unfair advantage in the receipt of his VA 
disability pension benefits and failure to collect the 
overpayment would result in a loss to the government.  
38 C.F.R. § 1.965(b)(2).

In light of this finding of bad faith, the Board need not 
address the elements listed above, such as whether repayment 
would cause undue hardship.  The Board also notes that the 
veteran has not presented any competent medical evidence 
showing that he was not competent to handle his own financial 
affairs during the relevant time period.  Accordingly, a 
waiver of recovery of an overpayment is precluded by law.  
38 U.S.C.A. § 5302(c).

In so deciding this case, the Board has considered the 
Veteran's Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000) for 
possible application.  Significantly, however, in Barger v. 
Principi, 16 Vet. App. 132 (2002), United States Court of 
Appeals for Veterans Claims (Court), held that the VCAA, with 
its expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims.  The Court pointed 
out that the statute at issue in such cases is found in 
Chapter 53, Title 38, United States Code, and that the 
provisions of the VCAA are relevant to a different Chapter 
(i.e. Chapter 51).  Therefore, the VCAA is not for 
application in this matter.


ORDER

Waiver of recovery of an overpayment of non-service-connected 
disability pension benefits calculated in the amount of 
$53,098 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



